Citation Nr: 9901637	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-22 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a deformed right foot 
with triple arthrodesis and atrophy of the right calf and 
flat foot, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to September 
1990.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The Board observes that the veteran is service connected for 
a deformed right foot with triple arthrodesis and atrophy of 
the right calf and flat foot under 38 C.F.R. Part 4, 
Diagnostic Code 5284 (1998) and that at October 1990 and 
January 1997 VA examinations, the examiners related the 
atrophy of the right calf to his triple arthrodesis of the 
right ankle.  However, review of the veterans service 
medical records, specifically the May 1988 electromyography 
and nerve conduction study as well as neurological treatment 
records from May to October 1988, indicates a right L5 
neuropathy.  Therefore, according to the veterans service 
medical records the atrophy of the right calf muscle existed 
prior to the triple arthrodesis of the right ankle. 

In Estaban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not duplicative of or 
overlapping with the symptomatology of the other condition.  
Here, as the atrophy of the calf muscle led to the veterans 
problem with his right ankle, it appears that the muscle 
atrophy and the bone fusion may not be duplicative. 

Additionally, the Board notes that the veterans disability 
is rated under Diagnostic Code 5284, foot injuries; however, 
the veterans disability involves fusion of the ankle, which 
resulted in ankylosis of the ankle.  The Schedule for Rating 
Disabilities provides ratings for ankylosis of the ankle 
under Diagnostic Codes 5270.  See Seals v. Brown, 8 Vet.App. 
291 (1995).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for VA neurological examination to 
determine whether the calf atrophy is due 
to a cause other than the ankle.  The 
examiner should specifically review the 
May 1988 electromyography and nerve 
conduction studies performed in service.  
The examiners should establish whether 
the calf atrophy is due to a neurologic 
cause including the reported L5 
neuropathy.

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.

3.   The RO should determine whether the 
atrophy should be rated separately.  In 
addition, the RO should consider rating 
the ankle impairment as ankylosis.  See 
Seals v. Brown, 8 Vet. App. 291 (1995).  
In particular, what is the significance 
of the forefoot held in a varus position?

  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional 
evidence and argument while the case is in remand status.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
